     Case 2:98-cr-00309-KJD-RJJ Document 333 Filed 07/08/20 Page 1 of 6



 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7    UNITED STATES OF AMERICA,                             Case No. 2:98-cr-0309-KJD-RJJ
 8                                             Plaintiff,                      ORDER
 9           v.
10    VINCENT GEORGE PARKS,
11                                           Defendant.
12          There are three motions pending before the Court. First is a motion to vacate the Court’s
13   denial of Vincent Parks’ motion to vacate the Court’s order denying Parks’ initial petition under
14   28 U.S.C. § 2255 (ECF No. 284), which the Court construes as a motion for reconsideration.
15   Second is Parks’ motion for sentencing transcripts (ECF No. 290) to which the government has
16   responded (ECF No. 292), and Parks replied (ECF No. 293). Third is Parks’ motion for
17   appointment of counsel (ECF No. 318). For the reasons listed below, each motion is denied.
18          I.      Background
19          Parks and two co-defendants planned and carried out a takeover-style robbery of a Wells
20   Fargo Bank in Las Vegas in August of 1998. Parks and one of his co-defendants entered the bank
21   while the third waited in the car. Once inside the bank, the defendants ordered the patrons and
22   employees to the floor. While one defendant guarded the door with a shotgun, the other jumped
23   the counter and emptied the teller drawers into a pillowcase. Then they fled. All three were
24   arrested shortly after the robbery. At the time of the arrests, police recovered over $72,000 in
25   cash and three firearms. Superseding Indictment 4, ECF No. 25. Parks and his co-defendants
26   were later indicted for armed bank robbery and use of a firearm in relation to a crime of violence.
27   Indictment, ECF No. 1. The United States superseded the indictment six months later and
28   charged Parks with conspiracy to commit armed bank robbery (count 1), armed bank robbery;
     Case 2:98-cr-00309-KJD-RJJ Document 333 Filed 07/08/20 Page 2 of 6



 1   aiding and abetting (count 2), use of a firearm in relation to a crime of violence (count 3), and
 2   felon in possession of a firearm (count 5). The Court elected to sever Parks’ felon in possession
 3   charge to avoid exposing the jury to his criminal history. The jury convicted Parks on each count
 4   of the superseding indictment. Verdict, ECF No. 78.
 5          Unfortunately, this was not Parks’ first armed bank robbery. Parks was convicted of
 6   federal armed bank robbery twice before, once in 1982 and again in 1989. See P.’s Resp. 2, ECF
 7   No. 273 (citing PSR ¶¶ 48, 49). Because Parks’ prior bank robberies qualified as serious violent
 8   felonies under 18 U.S.C. § 3559 (the federal three-strikes law), he was eligible for a mandatory
 9   life sentence. That is the sentence he received. In addition to the life sentence, Parks also
10   received a sixty-month consecutive sentence for his use of a firearm related to a crime of
11   violence and five years of supervised release in the event he was ever released from custody.
12   Parks appealed, and the Ninth Circuit affirmed his conviction and sentence. United States v.
13   Parks, 285 F.3d 1133 (9th Cir. 2002). Since then, Parks has filed two unsuccessful petitions
14   under 28 U.S.C. § 2255 (ECF Nos. 169, 271) and has twice unsuccessfully sought writs of
15   mandamus from the Ninth Circuit (ECF Nos.277, 299). Parks now asks the Court to reconsider
16   its order denying his second § 2255 petition and seeks appointment of counsel to aid him in
17   filing another motion to vacate.
18          II.     Analysis
19                  A. Parks’ Motion to Alter or Amend the Court’s Denial of His § 2255 Petition
20          Parks first asks the Court to vacate its order denying his most recent § 2255 petition. In
21   § 2255 actions, the Court applies the Federal Rules of Civil Procedure so long as they are
22   consistent with the habeas rules and statutes. Rule 12, Rules Governing Section 2255 Cases. The
23   Federal Rules of Civil Procedure provide two avenues to receive relief from judgment: Rule
24   59(e) and 60(b). Rule 59(e) allows a party to seek alteration or amendment of a judgment within
25   twenty-eight days its entry. Reconsideration under Rule 59(e) is only appropriate (1) if the Court
26   is presented with newly discovered evidence (2) if the Court committed clear error, leading to a
27   “manifestly unjust” decision, or (3) an intervening change in the law requires a different
28   outcome. School Dist. N.1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir.



                                                     -2-
     Case 2:98-cr-00309-KJD-RJJ Document 333 Filed 07/08/20 Page 3 of 6



 1   1993). As for Rule 60(b), reconsideration is only appropriate where the petitioner shows (1)
 2   mistake, surprise, or excusable neglect, (2) newly discovered evidence, (3) fraud, (4) a void
 3   judgment, (5) a satisfied judgment, or (6) extraordinary circumstances that require relief. Fed. R.
 4   Civ. P. 60(b); Fuller v. M.G. Jewelry, 950 F.2d 1437, 1442 (9th Cir. 1991).
 5            Parks does not specify which rule grants relief, but a brief review of his motion reveals
 6   that neither supports reconsideration here. Parks makes no argument that an intervening change
 7   in the law or mistake taints the Court’s prior order. Nor does he cite to any newly discovered
 8   evidence or fraud that would warrant relief. From what the Court can discern from Parks’ filings,
 9   he first argues that the Court failed to address the merits of his argument that conspiracy to
10   commit armed bank robbery—not the substantive crime of armed bank robbery—does not
11   qualify as a predicate offense to support his § 3559 life sentence. Second, Parks claims that his
12   felon in possession conviction (18 U.S.C. § 922(g)) and his § 924(c) conviction subjected him to
13   double jeopardy. Neither argument is persuasive.
14            Parks relies on the Supreme Court’s decision in Johnson v. United States for the
15   proposition that a conviction for conspiracy to commit armed bank robbery no longer qualifies as
16   a crime of violence to support his life sentence under § 3559(c)(1). 135 S. Ct. 2551 (2015).
17   Johnson invalidated the residual clause of the Armed Career Criminal Act (18 U.S.C.
18   § 924(e)(2)(B) (“ACCA”) because it was too vague to constitutionally fix a defendant’s
19   sentence. Johnson, 135 S. Ct. at 2556. However, there was no reason for the Court to reach
20   whether conspiracy constitutes a serious violent felony under § 3559 because each of Parks’
21   three predicate offenses were for armed bank robbery, not conspiracy. 1 As the Court found,
22   Parks was twice convicted of armed bank robbery, a crime that is specifically enumerated as a
23   serious violent felony. See 18 U.S.C. § 3559(c)(1)(F). His most recent bank robbery served as
24   the third and final strike, mandating a life sentence. There is no indication that Parks was ever
25   convicted of solely conspiracy to commit armed bank robbery. In fact, in this case Parks was
26
              1
                To the extent Parks argues that his § 3559(c)(1) life sentence is not valid because his third strike was
27   conspiracy to commit armed bank robbery and not substantive armed bank robbery, that argument is unpersuasive.
     When read as a whole, Parks’ superseding indictment provided ample notice that he was being charged with the
28   substantive act of armed bank robbery, despite the indictment’s errant heading. Further, the overt acts listed in count
     one of the superseding indictment adequately allege a crime of violence that supports Parks’ conviction.


                                                              -3-
     Case 2:98-cr-00309-KJD-RJJ Document 333 Filed 07/08/20 Page 4 of 6



 1   convicted of both crimes, conspiracy to commit armed bank robbery and the substantive crime
 2   itself. Given that there is no evidence that Parks’ underlying crimes involve conspiracy, the
 3   Court did not err when it refused to reach that argument.
 4            Parks’ double jeopardy claims are similarly unavailing. The gist of Parks’ original double
 5   jeopardy argument is that he could not both conspire to commit armed bank robbery while also
 6   aiding and abetting armed bank robbery. Mot. to Vacate or Correct Sent. 8, ECF No. 271. To
 7   punish Parks for both crimes, he claimed, would violate the Constitution’s prohibition on double
 8   jeopardy. Parks’ current motion, however, makes several new double jeopardy arguments that he
 9   did not make in his first petition. See Mot. to Vacate (ECF No. 284) at 8 (double jeopardy in
10   light of Amendment 599 of the United States Sentencing Guidelines), 11 (double jeopardy in
11   imposing the special assessments), 15 (double jeopardy in charging Parks under 18 U.S.C.
12   § 2113(a) and (d)).2 Because Parks’ initial petition was limited to whether conspiracy to commit
13   armed bank robbery and armed bank robbery could be charged as separate crimes, Parks’
14   additional double jeopardy arguments are outside the scope of the Court’s consideration.
15   Accordingly, the Court declines to reach those arguments.
16            As for Parks’ remaining argument—that he suffered double jeopardy being charged with
17   conspiracy and aiding and abetting armed bank robbery—it is well settled that conspiracy does
18   not merge with its related substantive offense. Conspiracy to commit a crime remains a
19   separately punishable act from the crime itself. See Pinkerton v. United States, 328 U.S. 640,
20   643–44 (1946). As a result, there was no double jeopardy violation when Parks was charged
21   with, convicted of, and sentenced for conspiracy to commit armed bank robbery and the armed
22   bank robbery itself. Accordingly, Parks provides no basis for the Court to reconsider its prior
23   order.
24                     B. Parks’ Motion for Sentencing Transcripts
25            Next, Parks moves for sentencing transcripts under 28 U.S.C. § 753(f). Section 753(f)
26
27            2
                In addition to these double jeopardy arguments, Parks makes other arguments that were not even
     tangentially related to his initial § 2255 petition. See Mot. to Vacate at 20 (bringing ineffective assistance of counsel
28   claim for the first time), 21 (bringing actual innocence claim for the first time). The Court will not entertain these
     arguments at the reconsideration stage because Parks did not include them in his original petition.


                                                               -4-
     Case 2:98-cr-00309-KJD-RJJ Document 333 Filed 07/08/20 Page 5 of 6



 1   provides transcripts to an appellant free of charge upon the Court’s determination that the appeal
 2   presents a legitimate question and is not frivolous. However, as the government points out, Parks
 3   does not have an appeal pending. Further, the Court has denied Parks a certificate of
 4   appealability, explicitly finding that reasonable jurists could not disagree whether he had
 5   suffered a constitutional deprivation. See Order 4, ECF No. 282 (citing Slack v. McDaniel, 529
 6   U.S. 473, 483–84 (2000). The Court has also denied Parks’ motion for reconsideration. Seeing
 7   that there is no appealable issue here, the Court cannot find that a new appeal would present a
 8   legitimate, non-frivolous question. Accordingly, the Court denies Parks’ motion for sentencing
 9   transcripts.
10                  C. Parks’ Motion for Appointment of Council
11           Finally, Parks asks the Court to appoint counsel to help him file a third § 2255 petition.
12   He claims that he has tried diligently to acquire counsel but has been unable to do so while
13   incarcerated. Motion for Appt. of Counsel 1–2, ECF No. 318. Generally, an indigent defendant
14   does not have a right to counsel while pursuing post-conviction habeas relief. However, the
15   Court must appoint counsel to represent an indigent § 2255 petitioner if denial of counsel would
16   amount to a deprivation of the petitioner’s due process rights. Dillon v. United States, 307 F.2d
17   445, 446–47 (9th Cir. 1962). For all other cases, whether to appoint counsel rests in the
18   discretion of the trial judge. Brown v. United States, 623 F.2d 54, 61 (9th Cir. 1980).
19           Parks does not specify why his successive petition is so complex that denial of counsel
20   would effectively deprive him of his due process rights. He merely claims that appointment of
21   counsel is “necessary to protect the fairness and integrity or public reputation of the appellate
22   proceedings.” Mot. for Appt. of Counsel at 2. However, the Court cannot conclude from that
23   statement alone that Parks will suffer a deprivation of his due process rights unless he receives
24   counsel. Therefore, the Court denies Parks’ motion for appointment of counsel.
25
26
27
28



                                                     -5-
     Case 2:98-cr-00309-KJD-RJJ Document 333 Filed 07/08/20 Page 6 of 6



 1          III.    Conclusion
 2          Accordingly, IT IS HEREBY ORDERED that Parks’ motion to vacate (ECF No. 284),
 3   his motion for sentencing transcripts (ECF No. 290), and his motion for appointment of counsel
 4   (ECF No. 318) are DENIED.
 5   Dated this 8th day of July, 2020.
 6
 7                                               _____________________________
                                                 Kent J. Dawson
 8                                               United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  -6-
